DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims are amended.
Claims 1-20, 39-46, 51, 54-56 and 65-67 are examined on the merits.
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive:
With respect to claims 1 and 39, Applicants argue that the rejection is improper because the reference of Cranage does not disclose a canister, wherein a “buoyant float” and a “non-buoyant mass” are separate elements or are capable of being separated from each other.
The “buoyant float” and the “non-buoyant mass” are interpreted as being different elements, since the non-buoyant mass is depicted as being a part of buoyant float (see fig. 1).
However, the “buoyant float” and the “non-buoyant mass” being mechanically separated from each other or being capable of being separated from each other is not required by the claims.
It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is deemed to be proper.
With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 39, 40, 42 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cranage (US 3,965,903).
Regarding claim 1, Cranage discloses (column 1, lines 6-7 & 44-61; column 3, lines 20-25; column 4, lines 44-68; figures 1, 2, 7) a canister for a negative pressure wound therapy device (bottle 11 is described as a medical suction bottle which is connected to a patient from which drainage is to be effected through hose nipple 22), the canister comprising:
a receptacle configured to contain wound exudate collected from a wound site (internal volume of bottle 11 );
a lid configured to attach to the receptacle (cover 17) and comprising a port extending through the lid (inlet 34 for the application of vacuum to bottle 11 ); and
a port cover (flexible sealing portion 51 which is adapted to contact and close the vacuum inlet 34) pivotally attached to the lid (sealing portion 51 is mounted on bracket 37, which is pivotally attached to the lid) and configured to pivot between a closed position in which the port cover covers the port (figures 2, 7) and an open position in which the port cover uncovers the port (figure 1), the port cover comprising:
a buoyant float configured to float in the wound exudate (float 61); and a non-buoyant mass configured to sink in the wound exudate (see figures 2, 7: the mass corresponding to the substantial portion of float 61 which needs o sink in the fluid in order to displace a certain amount of fluid to produce the upward force which makes element 61 float);
wherein the buoyant float and the non-buoyant mass cause the port cover to pivot between the closed position and the open position responsive to at least one of a level of the wound exudate within the receptacle or an orientation of the receptacle (as bottle 11 gradually fills, float 61 will rise, generally vertically, moving bracket 27 about hinges 45, 46, 47 and 48 until upper bar 52 portion 51 contacts vacuum inlet 34 closing same).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    362
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    226
    329
    media_image3.png
    Greyscale

Regarding claim 2, Cranage discloses the port 35 (fig. 7) configured to fluidly couple the receptacle to a therapy device to allow the therapy device to pump air out of the receptacle through the port (col. 4, lines 39-40).
Regarding claims 39, 42 and 46, Cranage discloses (column 1, lines 6-7 & 44-61; column 3, lines 20-25; column 4, lines 44-68; figures 1, 2, 7) a canister for a negative pressure wound therapy device (bottle 11 is described as a medical suction bottle which is connected to a patient from which drainage is to be effected through hose nipple 22), the canister comprising:
a receptacle configured to contain wound exudate collected from a wound site (internal volume of bottle 11 );
a lid configured to attach to the receptacle (cover 17) and comprising a port extending through the lid (inlet 34 for the application of vacuum to bottle 11 ); and
a port cover (flexible sealing portion 51 which is adapted to contact and close the vacuum inlet 34) pivotally attached to the lid (sealing portion 51 is mounted on bracket 37, which is pivotally attached to the lid) and configured to pivot between a closed position in which the port cover covers the port (figures 2, 7) and an open position in which the port cover uncovers the port (figure 1), the port cover comprising:
a buoyant float configured to float in the wound exudate (float 61); and a non-buoyant mass configured to sink in the wound exudate (see figures 2, 7: the mass corresponding to the substantial portion of float 61 which needs o sink in the fluid in order to displace a certain amount of fluid to produce the upward force which makes element 61 float);
wherein the buoyant float and the non-buoyant mass cause the port cover to pivot between the closed position and the open position responsive to at least one of a level of the wound exudate within the receptacle or an orientation of the receptacle (as bottle 11 gradually fills, float 61 will rise, generally vertically, moving bracket 27 about hinges 45, 46, 47 and 48 until upper bar 52 portion 51 contacts vacuum inlet 34 closing same).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-9, 13-17, 40, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Cranage (US 3,965,903) in view of Augustine et al. (WO 2010/005709 A1).
Regarding claim 3, Cranage discloses the invention discussed above but does not expressly disclose a filter covering the port.
Augustine teaches a wound treatment canister comprising a filter 834 ([0064]; fig. 8).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the canister of Cranage with the filter, as taught by Augustine in order to prevent emission of bacteria, as motivated by Augustine ([0064]).
Regarding claims 4 and 40, Cranage discloses the invention discussed above but does not expressly disclose the canister, wherein the lid comprises a lower surface facing toward an inside of the receptacle when the lid is attached to the receptacle; and the port cover is suspended from the lower surface of the lid such that the port cover is located within the receptacle when the lid is attached to the receptacle.
Augustine teaches the canister, wherein the lid comprises a lower surface facing toward an inside of the receptacle when the lid is attached to the receptacle; and the port cover is suspended from the lower surface of the lid such that the port cover is located within the receptacle when the lid is attached to the receptacle (see fig. 8 supra).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the canister of Cranage with the lid, as taught by Augustine in order to simplify the structure by employing the lid of the type known in the art.
Regarding claims 5-9 and 13-17, Cranage discloses the invention discussed above but does not expressly disclose the port cover to pivot about a first axis; and the buoyant float is offset from the first axis such that the buoyant float causes the port cover to pivot about the first axis responsive to the level of the wound exudate within the receptacle.
Augustine teaches a canister, wherein the port cover to pivot about a first axis; and the buoyant float is offset from the first axis such that the buoyant float causes the port cover to pivot about the first axis responsive to the level of the wound exudate within the receptacle (fig. 8 supra), comprising a spring 846 (fig. 8) producing a moment towards the open position providing a movement of the floating valve 844 ([0070]; fig. 8), as required by claims 6-9 and 13-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Cranage with the floating valve assembly, as taught by Augustine in order to prevent exudates from clogging and/or entering the pump, as motivated by Augustine ([0070]).
Regarding claims 54 and 55, Cranage discloses the invention discussed above but does not expressly disclose the system, wherein the buoyant floats and the non-buoyant masses are arranged in an alternating sequence along a perimeter of the cover plate.
Augustine teaches the canister, wherein the buoyant floats and the non-buoyant masse 845 (fig. 8) are arranged in an alternating sequence along a perimeter of the cover plate, wherein buoyant float 844 (fig. 8) is located opposite of the non-buoyant masse, as required by claim 55.
The rationale of obviousness rejection discussed above in claim 5 is incorporated herein in its entirety.
Allowable Subject Matter
As previously stated, claims 56 and 65-67 are allowed over the prior art of record.
As previously stated, claims 10-12, 18-20, 41 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, The closest prior art of record US 3965903, US 4013076, WO20100057709 and US 20070135779 fail to teach, suggest or render obvious the non-buoyant mass pivotally attached to the buoyant float and configured to pivot about a second axis.
US 3965903 and US 4013076 disclose most of claimed limitations except for the number of deficiencies.
WO20100057709 remedies some of said deficiencies. However, none of cited prior art teach or suggest the claimed structural limitations, i.e. wherein non-buoyant mass pivotally attached to the buoyant float and configured to pivot about a second axis.
Regarding claim 18, The closest prior art of record US 3965903, US 4013076, WO20100057709 and US 20070135779 fail to teach, suggest or render obvious the non-buoyant mass acting at a first distance offset from the first axis when the canister is in an upright position; and acting at a second distance greater than the first distance offset from the first axis in an inverted orientation.
US 3965903 and US 4013076 disclose most of claimed limitations except for the number of deficiencies.
WO20100057709 remedies some of said deficiencies. However, none of cited prior art teach or suggest the claimed structural limitations, i.e. the non-buoyant mass acting at a first distance offset from the first axis when the canister is in an upright position; and acting at a second distance greater than the first distance offset from the first axis in an inverted orientation.
Regarding claim 19, The closest prior art of record US 3965903, US 4013076, WO20100057709 and US 20070135779 fail to teach, suggest or render obvious the non-buoyant mass and the buoyant float being horizontally aligned when the canister is in an upright orientation; and horizontally misaligned when the canister is in an inverted orientation.
US 3965903 and US 4013076 disclose most of claimed limitations except for the number of deficiencies.
WO20100057709 remedies some of said deficiencies. However, none of cited prior art teach or suggest the claimed structural limitations, i.e. when the non-buoyant mass and the buoyant float being horizontally aligned when the canister is in an upright orientation; and horizontally misaligned when the canister is in an inverted orientation.
Regarding claim 41, The closest prior art of record US 3965903, US 4013076, WO20100057709 and US 20070135779 fail to teach, suggest or render obvious the buoyant floats and non-buoyant masses are configured to engage the cover plate to cause the cover plate to move between the open position and the closed position responsive to the level of the fluid within the receptacle.
US 3965903 and US 4013076 disclose most of claimed limitations except for the number of deficiencies.
WO20100057709 remedies some of said deficiencies. However, none of cited prior art teach or suggest the claimed structural limitations, i.e. the buoyant floats and non-buoyant masses are configured to engage the cover plate to cause the cover plate to move between the open position and the closed position responsive to the level of the fluid within the receptacle.
Regarding claim 51, The closest prior art of record US 3965903, US 4013076, WO20100057709 and US 20070135779 fail to teach, suggest or render obvious the buoyant floats comprise a plurality of floating levers; and the non-buoyant masses comprise a plurality of sinking levers.
Regarding claim 56, The closest prior art of record US 3965903, US 4013076, WO20100057709 and US 20070135779 fail to teach, suggest or render obvious the lid comprising a first surface having a first port, a second surface having a second port, and intermediate layer between the firs surface and the second surface; and a pneumatic pathway extending through the intermediate layer.
US 3965903 and US 4013076 disclose most of claimed limitations except for the number of deficiencies.
WO20100057709 remedies some of said deficiencies. However, none of cited prior art teach or suggest the claimed structural limitations, i.e. the lid comprising a first surface having a first port, a second surface having a second port, and intermediate layer between the firs surface and the second surface; and a pneumatic pathway extending through the intermediate layer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781        

/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781